Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been transferred to another Examiner.
	Applicant’s amendments and remarks filed 10/23/2020 have been received and reviewed. 
	Claims 1-13 are pending in this application. Claims 1-11 are drawn to a process for producing cyclododecanone. Claim 12 is drawn to a process for purifying cyclododecane. Claim 13 is drawn to a process for the producing laurolactam.
	Note that compounds, corresponding compositions, a method of use and a process of making that are of the same scope are considered to form a single inventive concept under PCT Rule 13.1, 37 CFR 1.475(d). The instant claims are not so linked as to form a single inventive concept. The processes are diverse in scope.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) Claim 1 lacks essential elements and method steps rendering the claim incomplete. The claim does not say what is reacted with CDT in the first step. The step only states “reaction of 1,5,9-cyclododecatriene (CDT) to afford a mixture of cyclododecanol (CDOL) and CDON” without 
ii) In claim 12, the terms “in particular” and “preferably” render the claim indefinite because it is unclear whether the claim elements following them are claim limitations or not. Appropriate definite claim language, such as, “selected from” is suggested.
iii) Claim 13 is an independent claim and, therefore, cannot rely on another claim to be complete. It has to be complete by itself.  The claim is also indefinite because it is incomplete for omitting essential steps. Appropriate correction is required. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 23, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624